I concur in the result for the reason that the last sentence of 205.72 (§ 601-6[7]l) provides: "Nor shall any person be named on the official ballot as the candidate of * * * any political party other than that whose certificate of his nomination was first properly filed." (Italics supplied.) Since petitioner's nominating petition was first in point of time, the quoted language compels the conclusion that respondent could not file as a Democrat, whether "Real" or otherwise. To my notion, the name "Real Democrat" was not an attempt to create "a distinct species of Democrat," nor can I conceive that its "effect was an attempt to create a new party." The existence of any such notion as is expressed under that part of the majority opinion's discussion is shocking to me, as I believe it will be to every Democrat here and elsewhere. No matter what one's shade of opinion may be, if he is a Democrat at all he is a real one.